Citation Nr: 1015205	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as arthritis of the spine and degenerative joint 
disease.  



REPRESENTATION

Appellant represented by:	Clayte Binion



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1951 to October 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim for further development in a 
June 2009 decision.  The development requested by the Board 
has been completed, as discussed below, and the claim is now 
appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran had a congenital back defect which pre-
existed his entry into active service.

2.  The competent and probative evidence is against a finding 
that the Veteran's pre-existing back disorder was permanently 
worsened or aggravated during his active service, or that his 
current back disorder is causally related to active service, 
or that arthritis manifested during service or within one 
year after his separation from active duty.


CONCLUSION OF LAW

The Veteran's currently claimed back disorder was not 
incurred in or aggravated by service, and arthritis of the 
back may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In May 2008, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the May 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the September 2008 rating decision, 
February 2009 SOC, and January 2010 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Fort Worth VA Medical Center (VAMC), and the Veteran was 
afforded a VA examination in November 2009.  

In a June 2009 decision, the Board remanded the claim for 
further development.  Specifically, the Board requested that 
the RO attempt to obtain records relating to the Veteran's 
lumbar surgery in the 1950s, to be followed by a VA 
examination to obtain a medical opinion regarding whether the 
back disorder noted in service pre-existed service; if so, 
whether the pre-existing disorder was congenital, and if not 
congenital, whether the pre-existing disorder was aggravated 
by active service; and finally, whether the current back 
disorder was incurred in active service.     

Following this Board's remand, the RO wrote a letter to the 
Veteran requesting information regarding the treatment 
providers who performed his back surgery in the 1950s.  His 
attorney responded in an October 2009 letter stating that the 
Veteran had undergone back surgery in the late 1950s at Hurst 
General Hospital on Brown Trail in Hurst, Texas, and a Dr. 
T.T.M. had performed the surgery.  However, the Veteran 
stated that the hospital was torn down a long time ago, and 
Dr. T.T.M. was deceased.  Thus, it was believed that the 
hospital records had been destroyed or were otherwise 
incapable of location.  A VA examination was conducted in 
November 2009 that included an opinion regarding the 
congenital nature of the back disorder noted in service, and 
the likelihood that the Veteran's back was aggravated or 
incurred in service.  Thus, it appears that all development 
requested by this Board in its June 2009 remand has been 
completed to the extent possible, and no additional 
development is required.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that continued thereafter - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both pre-existed and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted.

(1)  History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

(2)  History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

(3)  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they pre-existed service. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to service 
connection for his current low back disorder, which he says 
is due to a fall he sustained during basic training in June 
1951.  

The Veteran's service records, described below, indicate that 
he had a pre-service back injury.  Thus, in evaluating the 
Veteran's claim in the present case, the Board must first 
determine whether a back disorder existed prior to service.  
In assessing, as a factual finding in the absence of any 
legal presumption, whether the Veteran was in sound condition 
upon entry into active service in April 1951, the STRs and 
post-service medical records have been reviewed.  
 
The Veteran's STRs include an April 1951 enlistment 
examination report, which lists surgical scars on the low 
back and right buttocks, but no indication of back pain.  
There is no documentation of any injury in June 1951 or at 
any other time during active service.  However, a Summary of 
Clinical History dated in September 1951 states that the 
Veteran was experiencing low back pain and stiffness, and 
that he blamed the symptoms on an injury he had sustained at 
age 6, when he fell, sustaining lacerations and "[breaking] 
his back."  He said he was paralyzed after the fall for an 
unknown period, and then did fairly well until age 14, when 
he began to notice pain and stiffness in his back, and his 
symptoms then persisted until the present.  X-rays taken in 
1951 showed a failure of fusion of the pedicle and lamina on 
the right side of the 5th lumbar vertebra.  The epiphyses on 
the anterior aspect of the vertebral bodies had not united.  
The diagnosis was defect, bone fusion.  It was recommended 
that the Veteran be separated from service, which was 
accomplished in October 1951.  The October 1951 Report of 
Proceedings of a Board of Medical Officers contains the 
conclusion that the Veteran's low back disorder - a defect in 
bone fusion at the 5th lumbar vertebra which was found to be 
symptomatic and disabling - had existed prior to service.  

Some 40 years following separation from service, at a 1993 VA 
examination, the Veteran reported that he had fallen in 1951, 
sustaining an injury to his lower back.  Subsequently, he had 
developed significant low back pain, and in 1956, 1957, or 
1958, he had undergone lumbar surgery.  At the time of the 
examination he reported continued low back pain.  The 
examiner noted that when the Veteran was 14 months old, he 
fell into a box with glass in it and suffered lacerations to 
his low back and right gluteal region, and that he had 
residual scars in that area.  On physical examination, the 
examiner noted multiple scars, attributing some to the fall 
that occurred when the Veteran was a child, and one lumbar 
scar due to previous surgery.  X-rays taken at that time 
showed grade I spondylolisthesis at L5-S1, associated with 
narrowing of the L5 disc space and L5 spondylolysis.  The 
vertebral bodies appeared to be of average height and other 
disc spaces were maintained, and the sacroiliac joints were 
also within normal limits.  The examiner assessed lumbar 
spondylosis and postoperative status lumbar surgery.  

More recent records from the Fort Worth VAMC show that the 
Veteran manages his low back pain with medication, and has 
been diagnosed with arthritis of the spine and degenerative 
joint disease.  A July 2008 note indicates he was taking 
Vicodin for pain, and was referred to a physical therapist 
for evaluation for a wheelchair, which he had obtained by the 
end of the month.  

In November 2009, the Veteran was afforded a VA examination, 
at which he reported that he had injured his back during 
service in 1951 while at Aberdeen proving grounds.  He said 
he was in basic training, and was climbing, when he slipped 
and fell approximately 8 to 10 feet.  He did not see a doctor 
immediately because they were away from their base, on 
bivouac.  Several days after the accident, he was seen at 
sick call and was told that he had "caught a cold in his 
back."  The Veteran stated that he continued to have back 
pain and was discharged two-and-a-half months later.  He 
denied having had any problems with his back prior to 
entrance into active service.  After separation, he continued 
to have back pain, and sometime between 1952 and 1954, he was 
diagnosed with a herniated disc and underwent a lumbar 
fusion.  After the surgery, he continued to have pain, and 
the doctor recommended that he have his vertebrae pinned, but 
the Veteran declined further surgery.  He treated himself 
until the 1990s, when he sought treatment through VA. 

Currently, the Veteran told the examiner that he had daily 
pain at a level of 5 or 6 out of 10, episodes of locking, and 
feelings of giving out that caused him to fall.  He ambulated 
with the help of a cane or wheelchair, and took a number of 
medications, including hydrocodone, cyclobenzaprine, and 
etodolac.  He stated that, when he was 6 years old, he fell 
onto a glass jar which broke and cut his back.  The examiner 
assessed lumbar spine degenerative disc disease (by X-ray) 
and status-post lumbar fusion (fusion by history).  The 
examiner reviewed the Veteran's claims file and did not find 
any evidence in the STRs of treatment for chronic low back 
pain.  He noted the findings of the Army Medical Board 
regarding the pre-service lacerations to the back and on-and-
off back pain in his teen years.  The examiner stated that 
the failed fusion of the pedicle and lamina at the L5 level 
noted during service was a congenital defect and not related 
to or caused by military service or surgery.  The examiner 
said the evidence suggests that the Veteran had back problems 
prior to entrance into military service, and that service did 
not appear to have aggravated the pre-existing condition, as 
the Veteran continued with low back pain as he had prior to 
service.  There was no evidence that the Veteran had a fall 
while on active duty that required medical treatment.  The 
examiner was unable to determine the reason for the lumbar 
fusion in the 1950s, because there are no records relating to 
it.  Thus, based on the medical evidence available indicating 
a previous low back injury with admission of continued low 
back pain throughout childhood and teen years, and the 
Veteran's continued low back pain while on active duty, it 
was the examiner's opinion that the Veteran's lumbar spine 
condition is less likely than not related to or caused by 
military service.  Rather, the examiner opined that the 
evidence indicates that the back disorder was a pre-existing 
condition, and that the Veteran's current degenerative 
condition is more likely than not related to aging and 
nutrition.  These later degenerative conditions, the examiner 
said, were superimposed upon the pre-existing defect.  

Based on the above, the Board finds that the presumption of 
soundness has been rebutted by clear and convincing evidence, 
and that the Veteran had a pre-existing congenital back 
defect when he entered service.  Although the April 1951 
enlistment examination report did not indicate that he had 
current back pain, it did make note of scars on the low back 
and right buttocks.  Moreover, the September 1951 Summary of 
Clinical History stated that the Veteran was experiencing low 
back pain and stiffness, and that he blamed the symptoms on 
the injury he had sustained at age 6, and that from age 14 to 
the present he had continued to experience pain and stiffness 
in his back.  (The Board notes that the Veteran was born in 
December 1932 and entered service in April 1951, at age 18.)  
In addition, X-rays taken in 1951 showed a failure of fusion 
of the pedicle and lamina on the right side of the 5th lumbar 
vertebra, which the November 2009 VA examiner stated was a 
congenital defect from which the Veteran experienced pain 
before, during, and after service.  The epiphyses on the 
anterior aspect of the vertebral bodies had not united, and 
the diagnosis was a bone fusion defect.  Finally, the October 
1951 Report of Proceedings of a Board of Medical Officers 
contains the conclusion that the Veteran's low back disorder 
- a defect in bone fusion at the 5th lumbar vertebra which 
was found to be symptomatic and disabling - had existed prior 
to service.  There is no competent medical opinion stating 
that the Veteran's failed fusion of the bones in his spine 
was not a congenital defect that pre-existed service, or that 
the pain he experienced during service was not related to the 
pre-existing back disorder.  Therefore, the Board finds that 
the evidence shows that the Veteran had a pre-existing 
congenital back disorder. 

In this regard, the Board notes that congenital or 
developmental defects are not diseases or injuries as such 
within the meaning of applicable law, and are not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985), which in 
essence held that a disease considered by medical authorities 
to be of congenital, familial (or hereditary) origin must, by 
its very nature, have pre-existed a claimant's military 
service).  However, the VA General Counsel has further noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990).  Accordingly, in addition to considering 
whether the Veteran's current back problems were incurred in 
service, the Board will also address the question of whether 
the back disorder was aggravated during active service.

Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's back disorder was permanently worsened as a 
result of active service or that it was incurred in active 
service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, because there is no evidence 
that low back arthritis was manifested during the applicable 
one-year presumptive period after separation from active 
duty.  Further, there is no radiographic evidence of 
arthritis during service or within his first post-service 
year.  

Next, the Board finds that the competent evidence weighs 
against a finding that the current back disorder was either 
aggravated or incurred during active service.  The Board 
finds the November 2009 VA examiner's opinion to be probative 
in this regard, and notes that there are no competent medical 
opinions in favor of the Veteran's contention that his back 
disorder was incurred or aggravated in service.  

Additionally, continuity of the disorder has not been 
established by the evidence.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current dizziness and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  During active service, the 
Veteran reported a childhood accident in which he had injured 
his back, and he said he had experienced recurrent back pain 
during his teen years.  Moreover, he attributed the pain he 
experienced during service to the childhood accident, rather 
than to any in-service incident or activity, and he was 
ultimately discharged due to a pre-existing back condition.  
There is no other documentation in the STRs of any in-service 
back injury or pain complaints attributed to in-service 
activities.  After service, although he stated he had 
undergone back surgery in the early 1950s, there is no 
documentation of such surgery, and thus, it is impossible to 
determine what caused the need for the surgery. 

In addition, there is no documentation of complaints or 
treatment for back pain until 1993, nearly 40 years after the 
Veteran's separation from service.  While he may very well be 
sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for nearly 
four decades following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, the weight of the competent 
evidence is against a finding that the current back disorder 
is related to service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  

In summary, the weight of the evidence is against a finding 
that the Veteran had a pre-existing back disorder that was 
aggravated by active service, or that his current back 
disorder was incurred in service.  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.

ORDER

Service connection for a low back disorder, diagnosed as 
arthritis of the spine and degenerative joint disease, is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


